 



Exhibit 10.2
SECOND AMENDMENT
TO THE
RANGE RESOURCES CORPORATION
2005 EQUITY-BASED COMPENSATION PLAN
     This Second Amendment to the Range Resources Corporation 2005 Equity-Based
Compensation Plan (the “Plan”) is effective as provided herein and is made by
Range Resources Corporation, a Delaware corporation (the “Company”):
     WHEREAS, the Company has established the Plan in order to attract able
persons to serve as directors or to enter the employ of the Company and its
affiliates, and to provide a means whereby those individuals upon whom the
responsibilities of the successful administration and management of the Company
rest, and whose present and potential contributions to the welfare of the
Company and its affiliates are of importance, can acquire and maintain stock
ownership thereby strengthening their concern for the welfare of the Company and
its affiliates and, further, to provide such individuals with additional
incentive and reward opportunities designed to enhance the profitable growth of
the Company and its affiliates;
     WHEREAS, a change in the Business Criteria used by the Compensation
Committee in connection with the Annual Incentive Plan must be approved by the
stockholders of the Company, pursuant to Section 10(c) of the Plan and section
422(b) of the Internal Revenue Code of 1986, as amended;
     WHEREAS, this Second Amendment is subject to stockholder approval.
     NOW, THEREFORE, the Plan is amended as provided herein, effective as of
May 24, 2006, provided that the terms of this Second Amendment are approved by
the Company’s stockholders, and the Plan shall continue to read in its current
state except as provided below:
Section 8(b)(ii)(A) of the 2005 Equity-Based Compensation Plan will be amended
to read in its entirety as follows:
     (ii) Business and Individual Performance Criteria.
          (A) Business Criteria. One or more of the following business criteria
for the Company, on a consolidated basis, and/or for specified subsidiaries or
business or geographical units of the Company (except with respect to the total
stockholder return and earnings per share criteria), shall be used by the
Committee in establishing performance goals for such Performance Awards:
(1) earnings per share; (2) increase in revenues; (3) increase in cash flow;
(4) increase in cash flow return; (5) return on net assets, return on assets,
return on investment, return on capital, or return on equity; (6) economic value
added; (7) operating margin or contribution margin; (8) net income; net income
per share; pretax earnings; pretax earnings before interest, depreciation and
amortization and exploration expense; pretax operating earnings after interest
expense and before incentives, service fees, and extraordinary or special items;
or operating income; (9) total stockholder return; (10) debt reduction; (11)
finding and development costs; (12) production growth; or production growth per
share; (13) cash flow; or cash flow per share; (14) reserve replacement; or
reserves per share growth and (15) any of the above goals determined on an
absolute or relative basis or as compared to the performance of a published or
special index deemed applicable by the Committee including, but not limited to,
the Standard & Poor’s 500 Stock Index or a group of comparable companies. One or
more of the foregoing business criteria shall also be exclusively used in
establishing performance goals for Annual Incentive Awards granted to a Covered
Employee under Section 8(c) hereof.
     IN WITNESS WHEREOF, a duly authorized officer of the Company has executed
this Second Amendment as set forth below.

              RANGE RESOURCES CORPORATION
 
       
 
  By:   /s/ Rodney L. Waller
 
 
  Name:   Rodney L. Waller
 
 
  Title:   Senior Vice President

 
 
  Date:   May 24, 2006
 

 